Citation Nr: 1144830	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO. 09-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, with a 30 percent disability rating. 

The Veteran filed a claim for a TDIU.  The RO denied the claim in August 2009, and the Veteran indicated a desire to appeal the decision.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   Accordingly, the matter is listed among those on appeal.   

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by symptomatology resulting in no more than occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in developing his claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records. The record does not indicate that the Veteran received treatment for PTSD from VA. It appears he had treatment for PTSD through his private doctor. Records of such treatment are associated with the claims file. The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file. 

As for the examination, the Veteran received a formal VA examination in April 2007. The Veteran was scheduled to receive another VA examination in June 2011, but that he failed to report for the examination. The Veteran failed to contact the RO and the RO subsequently issued a supplemental statement of the case denying the claim in July 2011. As the Veteran failed to report for the scheduled examination and has not provided good cause as to why he was unable to report for his VA examinations, his claim will be decided on the evidence of record. 38 C.F.R. § 3.655. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional existing evidence is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Applicable Law
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. 

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

Merits of the Claim
 
With his November 2008 notice of disagreement, the Veteran disagreed with the initial 30 percent rating awarded by the October 2008 rating decision. In that statement, he essentially asserted that with a GAF score of 40 and findings of major impairment due to PTSD symptoms, the only ratings possible for his PTSD would be a 70 percent rating or a 100 percent rating.
 
VA medical records generally indicate that the Veteran does not receive regular treatment from VA for his mental health. In a June 16, 2009 VA social work record, the Veteran's wife reported that the Veteran became anxious and angry easily and was isolating himself more.

In a June 16, 2009 VA medical record, it was noted that the Veteran reported marital problems with his wife and indicated that he was seeing a non-VA psychiatric provider. The Veteran denied depression and suicidal or homicidal ideation. The VA medical provider found him to be in a good mood. A depression screen performed by VA on February 3, 2009 was negative. 

The Veteran repeatedly received treatment for PTSD by L.G., Licensed Psychological Associate. In a December 5, 2005 record, L.G. noted that he reported PTSD symptoms of flashbacks, traumatic nightmares, distress when exposed to triggers reminding him of past trauma, avoidance of conversations about military service, estrangement and detachment from others, hypervigilance, and exaggerated startle response. The examiner noted that the Veteran reported using alcohol to blunt his feelings following service, which affected his personal and work life. L.G. found him to be cooperative, in normal dress, soft spoken, and oriented to time, place, and person. L.G. also found him to have a dysphoric mood and restricted affect, with fair judgment and insight, a linear thought process, and no current suicidal or homicidal ideation. 

In the December 5, 2005 record, L.G. found that the Veteran's symptoms interfered significantly in his personal, social, and professional life, and that hypervigilance and hyperarousal prevented him from being consistently productive. L.G. also found that the Veteran's problems with memory and concentration negatively impacted his ability to learn new skills, that he was severely compromised in his ability to initiate or sustain work relationships, and that he was also severely compromised in his ability to sustain social relationships. L.G. found the Veteran to be permanently and totally unemployable and assigned a GAF score of 40. 

Subsequent private medical records from L.G. indicated similar findings. In a December 29, 2008 record and an April 16, 2009 record, it is noted that L.G. found a GAF score of 38 and again noted that PTSD symptoms interfered significantly with the Veteran's personal, social, and professional life. L.G. found that the Veteran's prognosis for recovery was poor and that he was totally and permanently disabled and unemployable. A June 25, 2009 L.G. record noted that the Veteran reported having trouble at his current job with his coworkers, that he had poor sleep, that he had problems with worsening memory and concentration, and that he had marital problems. 

In April 2007, the Veteran underwent a VA examination. During the medical history, the Veteran reported that he did not receive outpatient treatment for a mental disorder and that had not been hospitalized. He also denied symptoms during the past year. During the psychosocial history, he reported being married for 6 years and having good relations with his son, wife and stepdaughter. He also reported enjoying sports on television and watching his grandchildren's sports. 

The April 2007 VA examiner found the Veteran to appear clean, neatly groomed and appropriately and casually dressed. The examiner noted that the Veteran was tense, with impoverished, hesitant and slow speech that was clear and coherent. The examiner reported that the Veteran's affect was constricted and his mood dysphoric. The examiner noted the Veteran's report of being out of work for 5-6 months. The examiner found the Veteran's attention to be intact and noted that he was oriented to person, time, and place. The examiner determined that thought process was evasive and that there was a paucity of ideas, but that thought content was unremarkable. The examiner also found no delusions or hallucinations. The examiner indicated that the Veteran understood his behavior outcome, had enough insight to partially understand that he has a problem, and properly interpreted proverbs. The examiner noted reported sleep impairment. The examiner also found the Veteran to not have inappropriate behavior. It was noted that the Veteran did have obsessive/ritualistic behavior that included checking his surroundings at night.

The April 2007 VA examiner found the Veteran did not have panic attacks. The examiner noted that the Veteran reported non-specific homicidal ideation due to his training. The examiner found good impulse control and no episodes of violence. The examiner further noted no problem with activities of daily living and found moderately impaired remote, recent, and immediate history.

The April 2007 VA examination indicated that the Veteran reported recurrent and intrusive re-experiencing of the traumatic event, including dreams. The Veteran also reported avoidance of stimuli and numbing, including by attempting to avoid activities, places, or people.  He had a diminished interest or participation in activities and feelings of detachment or estrangement from others. The examiner further noted increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

The April 2007 VA examiner found the Veteran to be able to manage financial affairs. The examiner noted that the Veteran was a part time laborer, but reported he'd been fired from his last job because his supervisor did not like him. 

The April 2007 VA examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified, and dysthymic disorder. The VA examiner also provided a GAF score of 60. The examiner found the Veteran to be unable to give a clear and consistent presentation of symptoms that could be directly related to specific trauma. 

The April 2007 VA examiner found the Veteran to report reduced socialization due to an inability to comfortably return to civilian life. The examiner found an impression of reported anxiety and depressive symptom that were not clearly related to PTSD. The examiner further found no total occupational and social impairment due to PTSD and specifically indicated that PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school. The examiner did find reduced reliability and productivity, which the Veteran reported to be due to reduced socialization and increased irritability due to readjustment problems.

The Veteran also received psychological reviews in association with his claim for Social Security Administration benefits. 

K.O.N., Ph.D. performed a mental residual functional capacity assessment in August 2009. Dr. K.O.N. concluded that the Veteran was not significantly limited in his ability to remember locations, work-like procedures, or short and simple instructions, or in his ability to carry out short and simple instructions, perform activities within a schedule, maintain regular attendance and be punctual, or in his ability to sustain an ordinarily routine without special supervision, and make simple work-related decisions. Dr. K.O.N. found the Veteran to be moderately limited in the ability to remember and understand detailed instructions and to carry out detailed instructions. Dr. K.O.N. also found that the Veteran was moderately limited in the ability to maintain attention and concentration for extended periods, coordinate with or be in proximity to others without being distracted by them, complete a normal workday and week without interruptions from psychologically based symptoms, and perform at a consistent pace without an unreasonable number and length of rest periods. 

During the mental residual functional capacity assessment in August 2009, Dr. K.O.N. found that the Veteran was not significantly limited in his ability to ask simple questions, to request assistance or maintain socially appropriate behavior, to adhere to basic standards of neatness and cleanliness, to be aware of normal hazards and take appropriate precautions, and to set realistic goals or make plans independently of others. Dr. K.O.N. further determined that the Veteran had a moderately limited ability to interact appropriately with the general public, to accept instructions and respond appropriately to criticism, to get along with coworkers or peers without distracting them or exhibit behavioral extremes, to respond appropriately to changes in the work setting, and to travel to unfamiliar places or use public transportation. 

Overall, in the mental residual functional capacity assessment, Dr. K.O.N. found the Veteran was able to understand, retain and follow simple instructions, and to sustain attention and concentration sufficiently to perform simple work tasks. Dr. K.O.N. found that the Veteran would have some difficulties relating to peers and accepting criticisms from supervisors, but that he was able to tolerate the stress and pressure associated with day-to-day work activities in a non-demanding low social setting. Dr. K.O.N. determined that the Veteran is considered mentally capable of simple basic work skills and tasks in a low stress, low demand setting that does not require social interaction in the performance of job duties. 

Dr. K.O.N. also performed a psychiatric review technique in August 2009 and found the Veteran to have PTSD. Dr. K.O.N. found him to have mild restriction in activities of daily living and moderate difficulties in maintaining social functioning and concentration, persistence, or pace. As to the Veteran's credibility, Dr. K.O.N. found allegations of impairment due to PTSD were partially credible, but not fully consistent with objective findings. Dr. K.O.N. found the Veteran to be mentally capable of simple basic work skills and tasks in a low stress, low demand setting that did not require social interaction in the performance of job duties.

The Veteran's wife also provided a statement to the Social Security Administration (SSA) about the Veteran's PTSD symptoms. She reported sleep disturbance and noted that the Veteran preferred to perform his interests and hobbies without her. She also reported that he refused to go to church and was withdrawn from people. She noted that the Veteran was unable to handle stress or routine change. 

The Veteran provided a disability report to SSA in 2009. In response to the question: "What are the illnesses, injuries, or conditions that limit your ability to work", the Veteran listed arthritis in the ankles and legs, and PTSD. When asked "how" these illnesses, injuries, or conditions limit his ability to work, the Veteran discussed his legs and ankles, but made no mention of how PTSD impacts his ability to work. He also denied seeking help from a medical provider for emotional or mental problems that limit ability to work. 

The Veteran was originally assigned a 30 percent disability rating for his PTSD, (an amount reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.) See 38 C.F.R. § 4.130, Diagnostic Code 9411. As previously noted, the Veteran has argued that he is unemployable due to his service-connected PTSD and that his claim warrants a 70 to 100 percent disability rating. 

After consideration of the competent medical evidence of record, the Board finds 
That after giving the Veteran the benefit of any doubt, there is sufficient evidence of record to award an increased rating to 50 percent. In sum, the evidence reflects that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity indicative of a 50 percent disability rating; however, a disability rating in excess of 50 percent is not indicated. 

The majority of evidence of record indicates that the Veteran has moderate symptoms of PTSD and that he has displayed several symptoms indicative of a 50 percent disability rating. For example, several medical providers have noted a restricted affect. The record also indicates difficulty in understanding complex commands. Dr. K.O.N. noted moderate difficulty in remembering and understanding detailed instructions. L.G. found problems with memory and concentration that negatively impacted his ability to learn new skills. The April 2007 VA examiner similarly found moderately impaired remote, recent, and immediate memory. 

The record also contains numerous indications of disturbances of motivation and mood, per both the Veteran's and his wife's statements. Difficulty in establishing and maintaining effective work and social relationships were similarly indicated. While L.G. stated in a December 2005 report that the Veteran was severely compromised in his ability to initiate or sustain work relationships, other Doctors did not agree. In September 2009, Dr. K.O.N. found that the Veteran had an ability to interact appropriately with the general public, accept instructions and respond appropriately to criticism, and get along with coworkers or peers without distracting them or exhibit behavioral extremes. In his August 2009 psychiatric review technique, Dr. K.O.N. found the Veteran to be only moderately limited in social functioning.

The Veteran's PTSD disability picture is at worst, moderate. A disability rating in excess of 50 percent is not indicated by the record. The Veteran has repeatedly and consistently denied suicidal ideation. Additionally, as previously indicated, the Veteran was repeatedly found by examiners to have logical and coherent speech, and not speech intermittently illogical, obscure, or irrelevant, which would be indicative of a 70 percent disability rating. 

It is noteworthy that the criteria for a 70 percent rating for PTSD include "near-continuous panic or depression, yet VA records (including the April 2007 VA examination) and the private medical records of L.G. and Dr. K.O.N. repeatedly documented the fact that the Veteran did not have depression or problems with panic. The record also indicated that medical providers had found the Veteran to have good impulse control. The April 2007 VA examiner specifically found good impulse control, and no episodes of violence. 

The Veteran has not been found to have much in the way of symptoms that match the criteria listed for the 70 percent rating, such as spatial disorientation or neglect of personal appearance and hygiene. To the contrary, the record has repeatedly noted reports by examiners who found the Veteran to be neatly groomed and dressed and to have no impairment of thought process. In December 5, 2005, L.G. found him to have fair judgment and insight, to have a linear thought process, and to be oriented to time, place and person. The April 2007 VA examiner made identical orientation findings and, overall, found thought content to be unremarkable. 

To the extent the Veteran may claim an inability to establish and maintain effective relationships, the record includes findings that show quite the opposite is true with regard to his ability at socialization. The April 2007 VA examination noted good relationships between the Veteran, his wife, his son, and his daughter in law. The Veteran reported enjoying going to his grandchildren's football games. He further has continued to remain married despite reported marital problems. All considered, while the record does indicate difficulty in establishing and maintaining effective work and social relationships, an inability to do so was not found by examiners.

The Veteran does show a few symptoms that could be indicative of a 70 percent disability rating. These include his claimed difficulty in adapting to stressful circumstances (including work or a work-like setting) or his reports of an inability to have relationships, or his sole report of obsessive/ritualistic behavior that included checking his surroundings at night (April 2007 VA examination report). These reports, however, are in conflict with some findings noted earlier that indicate a far better disability picture. Overall the record demonstrates a disability picture that is more indicative of a 50 percent disability rating.  His overall disability picture is more indicative of occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms, rather than occupational and social impairment with deficiencies in most area. 

Additionally, the vast majority of symptoms indicative of higher disability ratings (70 and 100 percent) were not indicated. The Veteran repeatedly denied persistent delusions or hallucinations and suicidal or homicidal ideation. Examiners have not found gross impairment in thought processes or communication or grossly inappropriate behavior. Examiners have also repeatedly found the Veteran to be able to perform activities of daily living and to be oriented to person, place, and time.

Although GAF scores are not dispositive on the matter, the GAF score of 60 found on the April 2007 VA examination is indicative of a moderate disability, which could be characterized by a 50 percent disability rating. While L.G. has varied her assessments of the Veteran's GAF score to range from 38 to 40, the rest of the medical evidence of record does not indicate such a severe picture. Indeed, Dr. K.O.N., in the most recent evaluations of record, found at most only moderately limited functioning, and then only for some of his psychological functioning; the remaining findings were not significantly limited. While one may use a GAF score of 38 in a vacuum to possibly support a rating in excess of 50 percent, the Board finds it far more accurate to rely the Veteran's actual signs and symptoms of PTSD, as related in narrative by examiners (as shown above). Such descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of the examination through the GAF score. See 38 C.F.R. § 4.126(a). 

The Board notes that the Veteran and his spouse have provided numerous lay statements as to the severity of the Veteran's PTSD. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that findings and statements in the medical records of evidence, including the April 2007 VA examination and SSA evaluations, are consistent and credible, and weigh against the credibility of recent and unsupported statements from the Veteran and his spouse. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). Specifically, the Board finds that the credibility of the Veteran's lay statements as to severity of his disability is undermined by above-noted records. The April 2007 VA examiner made a point of noting that the Veteran did not provide a clear and consistent presentation of symptoms and that the Veteran's reports to the examiner were inconsistent with those he had provided to L.G. Additionally, in the August 2009 functional capacity assessment, Dr. K.O.N. specifically found the Veteran's allegations to only be "partially credible", and to be not fully consistent with objective findings. The Board further notes that the Veteran has been inconsistent with his reports to VA. In his May 2009 application for TDIU, he reported that he had been unable to work since February 27, 2009; however, in a June 2009 private medical record L.G. reported that the Veteran was currently working, though he was having difficulty. For these reasons, the Board finds that the Veteran's lay evidence of record is not credible as to his reported severity of PTSD symptoms.

For these reasons, the Board finds that by affording the Veteran the benefit of the doubt, an increased initial rating is warranted to 50 percent; however, a rating in excess of 50 percent is not indicated by the record. 

The disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence, such as frequent hospitalizations, which would warrant an extraschedular evaluation. 


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of unemployability due to the disability for which he is seeking an increased rating, then the question of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

In a December 5, 2005 record, L.G., Licensed Psychological Associate, found that the Veteran's PTSD symptoms made him unemployable.  The Veteran has also repeatedly claimed to be unemployable due to his PTSD symptoms.  The Veteran has therefore raised the issue TDIU.  

Over the course of this appeal, the Veteran filed a separate claim for TDIU, which the RO denied in an August 2009 rating decision.  In the above decision, the Board has granted a 50 percent disability rating for PTSD. The RO has not yet considered the effect of the award of a 50 percent disability rating for PTSD on the claim for TDIU.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation solely due to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board finds that the record contains conflicting statements as to whether the Veteran is unemployable due to his service-connected PTSD. As previously noted, L.G. has found the Veteran to be unemployable.  To the contrary, however, the April 2007 VA examiner found that the Veteran was able to work. In August 2009, Dr. K.O.N. also found the Veteran to be mentally capable of simple basic work skills and tasks in a low stress, low demand setting that did not require social interaction in the performance of job duties. Additionally, in an April 16, 2009 record, L.G. noted that the Veteran had reported having trouble at his current job. In light of the above, the Board finds that a current VA examination is in order to ascertain whether the Veteran is unemployable due to his service-connected disability.  The Board notes that the Veteran's only service-connected disability is his PTSD. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.

2. The Veteran should be scheduled for an appropriate VA examination to determine the impact his service-connected disability has on his ability to obtain and retain employment. The claims folder should be made available to the examiner. The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disability of PTSD. The examination report must include a complete rationale for all opinions and conclusions reached.

3. After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal. If any benefit sought on appeal is not granted in full, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


